Richard B. Adkisson, Chief Justice, dissenting. I would deny the appellants’ “Request For Late Filing Due to Improper Handling in the U.S. Mail.” Appellants’ excuse for late filing is merely that their brief mailed in Newport, Arkansas, on April 14, 1983, was not delivered to this court on the filing deadline, April 15, 1983, as they had expected. If deposit in the mail is to be considered delivery to this court, then I would simply change the rules to say so. The rule change would then apply equally to all parties and attorneys.